                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CV-00528-FDW

 KIYA CUNNINGHAM,                                      )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 WELLS FARGO N.A, et. al.,                             )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Docs. Nos. 10, 11) filed by Plaintiff. David C. Fulleborne and David L. Scher

seek to appear as counsel pro hac vice for Plaintiff. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motions.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Docs. Nos. 10, 11) are GRANTED.

         IT IS SO ORDERED.


                                     Signed: March 10, 2020
